PROB 12C        Case 5:09-cr-00337-FJS Document 399 Filed 02/14/19 Page 1 of 4
(7/93)

                                     United States District Court
                                              for the
                                   Northern District of New York
                  Petition for Warrant or Summons for Offender Under Supervision

  Name of Offender: Marquise Scott                                       Case Number: 5:09CR00337-008
 Name of Sentencing Judicial Officer:      Honorable Frederick J. Scullin, Jr., Senior U.S. District Judge
 Date of Original Sentence:      December 2, 2010
 Date of Revocation:             May 22, 2018
 Original Offense:      Conspiracy to engage in a Pattern of Racketeering Activity, in Violation of 18
                        U.S.C. § 1962(d)
 Revocation             New Criminal Conduct, Possession of an Illegal Substance, Association with
 Conduct:               Felons
 Original Sentence:     125 months imprisonment, five years supervised release
 Revocation             10 months imprisonment, 48 months supervised release
 Sentence:
 Type of Supervision:      Supervised Release       Date Supervision Commenced:        November 19,
                                                                                       2018
 Asst. U.S. Attorney:      Carl Eurenius            Defense Attorney: Laurence Wangerman


                                      PETITIONING THE COURT

 [X]       To issue a warrant
 [ ]       To issue a summons

 The probation officer believes that the offender has violated the following condition(s) of supervision:
 Violation Number       Nature of Noncompliance
            1           Standard Condition #4: You must answer truthfully the questions asked by
                        your probation officer.

                        On January 22, 2019, the offender reported to the U.S. Probation Office as
                        directed and this officer questioned the offender about an incident on January
                        16, 2019 when Scott had police contact with Syracuse Police Officer Patrick
                        Moore in relation to a vehicle traffic stop. Scott denied ever being pulled over
                        on that date and stated that it wasn’t him. On January 20, 2019, officer Moore
                        confirmed that the person that was the subject of the traffic stop was indeed
                        Marquise Scott. This information is based on Syracuse Police records and this
                        officer’s personal knowledge. (Grade C violation)
               Case 5:09-cr-00337-FJS Document 399 Filed 02/14/19 Page 2 of 4
Prob 12C                                   -2-           Petition for Warrant or Summons
                                                           for Offender Under Supervision
Name of Offender: Marquise Scott                                    Case Number: 5:09CR00337-008

           2           Standard Condition #4: You must answer truthfully the questions asked by
                       your probation officer.

                       On February 5, 2019, a cell phone was seized from the offender’s residence.
                       Scott denied knowing the code to unlock the cell phone but probation records
                       indicate that the phone number belonging to that phone was used to call in to the
                       urinalysis call in system. A locked iPhone is unable to make outgoing phone
                       calls. This information is based on U.S. Probation records and this officer’s
                       personal knowledge. (Grade C violation)


           3           Standard Condition #9: If you are arrested or questioned by a law
                       enforcement officer, you must notify the probation officer within 72 hours.

                       On January 16, 2019, at approximately 10:09 pm, the offender was the subject
                       of a traffic stop due to failure to signal within 100 feet while driving on
                       Richmond Avenue in the City of Syracuse. The offender was let go with a
                       warning. Scott failed to notify this officer within 72 hours of contact with law
                       enforcement. This information is based on Syracuse Police records and this
                       officer’s personal knowledge. (Grade C violation)
           4           Standard Condition #9: If you are arrested or questioned by a law
                       enforcement officer, you must notify the probation officer within 72 hours.

                       On January 24, 2019, Syracuse Police conducted a traffic stop on a vehicle at
                       approximately 5:54 pm on Genant Ave in the City of Syracuse. The driver of
                       the vehicle was identified as Ralph Walker (codefendant of Marquise Scott and
                       “110" gang member). The passenger of the vehicle was identified as Marquise
                       Scott. Scott failed to notify this officer within 72 hours of contact with law
                       enforcement. This information is based on Syracuse Police records and this
                       officer’s personal knowledge. (Grade C violation)
           5           Special Condition #1: You must not associate with any member, associate, or
                       prospect of the 110, or any other criminal gang, club, or organization.

                       On January 24, 2019, Syracuse Police conducted a traffic stop on a vehicle at
                       approximately 5:54 pm on Genant Ave in the City of Syracuse. The driver of
                       the vehicle was identified as Ralph Walker (codefendant of Marquise Scott and
                       “110" gang member). The passenger of the vehicle was identified as Marquise
                       Scott. On January 31, 2019, during an office contact with this officer, the
                       offender admitted to being a passenger in a car that was subject to a traffic stop
                       and the driver was Ralph Walker. This information is based on Syracuse Police
                       records, this officer’s personal knowledge and admissions by the offender.
                       (Grade C violation)
             Case 5:09-cr-00337-FJS Document 399 Filed 02/14/19 Page 3 of 4
         6           Special Condition #1: You must not associate with any member, associate, or
                     prospect of the 110, or any other criminal gang, club, or organization.

                      On February 5, 2019, Ralph Walker’s cell phone was seized during a home
                      contact. A forensic review of the cell phone revealed text message exchanges as
                      well as phone calls to a phone number belonging to a cell phone that was seized
                      from Scott’s residence and that Scott admitted to using for employment
                      purposes. This information is based on forensic cell phone records and this
                      officer’s personal knowledge. (Grade C violation)
 U.S. Probation Officer Recommendation:

        The term of supervision should be:

                [X]   Revoked
                [ ]   Extended for year(s), for a total term of years.

 [ ]    The conditions of supervision should be modified as follows:




                              I declare under penalty of perjury that the foregoing is true and correct.
                                                     Executed                 February 14, 2019
                      on:
 Approved by:                                                  by:
                                                                     JAMES MATHERS
                                                                     U.S. Probation Officer


THE COURT ORDERS

[ ]    No Action
[X]    The Issuance of a Summons
[ ]    Other
[ ]    The Issuance of a Warrant. This petition and all documents attached hereto are SEALED until
       such time as the warrant generated by this petition is returned executed.

       The District Court Clerk's Office is hereby ORDERED NOT to serve a copy of this petition or
       any of the attached documents upon anyone EXCEPT that a copy is to be served upon law
       enforcement personnel. Copies shall be served upon the unsealing of the petition.




                                                                     Signature of Judicial Officer
                                                                     February 14, 2019
                                                                     Date
           Case 5:09-cr-00337-FJS Document 399 Filed 02/14/19 Page 4 of 4
Prob 12C                               -4-           Petition for Warrant or Summons
                                                       for Offender Under Supervision
Name of Offender: Marquise Scott                        Case Number: 5:09CR00337-008
